Citation Nr: 1122800	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-12 154	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri





THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that in April 2010, subsequent to the RO's certification of the appeal, the Veteran submitted additional evidence in support of his claim without waiver of agency of original jurisdiction (AOJ) consideration.  As the evidence provided is cumulative of the evidence previously considered, a remand for AOJ consideration is not required.


FINDINGS OF FACT

1.  The Veteran first entered active duty in July 1981.

2.  The Veteran did not make a timely election to receive Chapter 30 educational assistance, he did not irrevocably withdraw an election not to receive Chapter 30 educational assistance, nor did he contribute to any such program.


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 3018B (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7042, 21.7045 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In cases such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA does not apply where the record indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  In addition, the VCAA does not apply where application of the law to the facts is dispositive because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, no additional action as a result of VA's duties to notify and assist is required.

The Veteran is seeking Montgomery GI Bill educational assistance (MGIB benefits) under Chapter 30, Title 38, United States Code.  See 38 U.S.C.A. §§ 3001-3012.  In his application for benefits he noted he had not made any payments to increase his benefits.  His service discharge reports, DD Form 214, show he did not contribute to the Post-Vietnam Veterans Education Assistance Program (VEAP).  A VA education benefit Chapter 1607 VA-REAP eligibility record does not exist.

An individual may be entitled to educational assistance under Chapter 30 if he first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 38 C.F.R. § § 21.7040, 21.7045 (2010).  Prior to that date, other educational assistance programs were in effect; as applicable in this case, the Veteran's service could have established eligibility for the Post-Vietnam Veterans Education Assistance Program (VEAP) based on his July 1981 entrance onto active duty.  38 U.S.C.A. § 3221 (West 2002); 38 C.F.R. § 21.5040 (2010).  The Board notes that in 1996, the Veterans Benefits Improvements Act of 1996, Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) extended eligibility for the Chapter 30 (MGIB) program to additional Chapter 32 (VEAP) participants.  Under the provisions of Section 106 of Public Law 104-275, a Chapter 32 participant with money in the Chapter 32 fund could be eligible for Chapter 30 benefits if, in pertinent part, the individual was a participant in Chapter 32 (VEAP) on October 9, 1996.  The record reflects however, that he did not, participate in the VEAP program, and, hence, is not eligible to transfer to the MGIB under 38 U.S.C.A. § 3018C.  See 38 C.F.R. § 21.7045 (2010).  

With respect to Chapter 30 benefits, the Board emphasizes that eligibility for Chapter 30 benefits may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  See 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1).  To the contrary, though, the Veteran's DD Form 214 lists his period of active duty service from July 1981 to April 1991.  Unfortunately, there is simply no possibility that he can establish that he first served in the Armed Forces on active duty after the cut-off date of June 30, 1985, since his service records clearly demonstrate otherwise.  And, without showing this preliminary requirement, the Board cannot consider him for Chapter 30 benefits eligibility on this basis.  

In the alternative, Chapter 34 of Title 38, U.S. Code, the Vietnam-era GI bill, provided for educational-assistance benefits to veterans who served on active duty for a period of 180 days, any part of which occurred between January 31, 1955, and January 1, 1977.  See 38 U.S.C.A. § 3452(a)(1)(A) (West 2002).  Chapter 30 is available to some veterans who previously qualified for benefits under Chapter 34.  As indicated above, the Veteran first entered active duty in July 1981.  Because he did not serve on active duty for 180 days between January 31, 1955, and January 1, 1977, he did not qualify for Chapter 34 benefits and cannot convert any such benefits to Chapter 30 benefits.

Furthermore, with regard to Chapter 30 MGIB benefits, the Board observes that an individual who fails to meet the eligibility requirements found in § 21.7042 nevertheless will be eligible for Chapter 30 educational assistance if he or she meets certain requirements in 38 U.S.C.A. §§ 3018A, 3018B (West 2002 & Supp. 2010); 38 C.F.R. § 21.7045 (2010).  This is eligibility based on involuntary separation, voluntary separation, or as noted above, participation in the Post-Vietnam Era Veterans Educational Assistance Program.  There is no suggestion in the record, nor does the Veteran contend, that this provision is for application.  VA and DOD computer printouts and the DD Forms 214 do not reveal that the Veteran was involuntarily separated in July 1991 or that he received voluntary separation incentives.  Further, for those individuals who originally declined to participate or who were otherwise not eligible, the individual must have elected to received Chapter 30 benefits before being separated from active duty, and had to contribute $1200.  See 38 U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 21.7045 (2010).  More specifically, for individuals who voluntarily discharged and received voluntary separation incentives under 10 U.S.C.A. §  11174a, or 1175 before October 23, 1992, and who elected not to receive Chapter 30 educational assistance, the individual must have irrevocably withdrawn that election before October 23, 1993, and collection of $1,200 was a precondition to establishing eligibility.  See 38 U.S.C.A. § 3018B; 38 C.F.R. § 21.7045(c).  Therefore, he does not meet these criteria.

The Board notes the Veteran's assertions, in essence, that he was not advised that action was required to elect to receive Chapter 30 educational assistance during active duty or upon separation.  Such matters, however, may not confer eligibility to VA benefits beyond the authority created by statute.  See generally McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).  

Although the Board acknowledges the Veteran's contentions in this case, the law prohibits eligibility to benefits where the basic eligibility criteria are not met to include where the specified contributions were not made into the program.  VA is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  Thus, the Board has no authority to award benefits where basic eligibility is not established under the law.  

For the foregoing reasons, the Board finds that the requirements for eligibility for MGIB benefits are not met as a matter of law.  Accordingly, as the law in this case is dispositive, the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


